The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 3/10/2017. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.  
Please note that a copy has been sent on 1/16/2018 in the parent application 15729060, however, due to an unknown error this copy can’t be viewed and verified. 


Claim Objections
Claim 1 is objected to because of the following informalities:  the term “radia-tion” should be “radiation” and is examined as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-12 and 20 are rejected under 112, sixth paragraph: 
Claim element “temperature sensor” is a means (or step) plus function limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Note the specification continuously refers to the "temperature sensor” as the generic term indicated in the claim
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
//END OF 112(6) REJECTION// 

CLAIM INTERPRETATION


Claim limitation “compensation component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured to” coupled with functional language “calculate a phase offset” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the details of the processing system found in paragraph 47-51.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiromi (20160116592).
Referring to claims 1, Hiromi (20160116592) shows a similar range measurement device that operates on a time of flight principle (see paragraph 3).  Hiromi shows an illumination system, comprising an illumination driver and an illumination source, configured to project modulated electromagnetic radiation to a point on a surface of interest (see figure 4 Ref 104 and Ref 110);
a sensor system, comprising a sensor driver, configured to receive and demodulate electromagnetic radiation reflected from the surface of interest (see figure 4 Ref 106 and the front end electronics Ref 108);
a temperature sensor configured to provide a measured temperature representing a temperature at one of the illumination driver and the sensor driver (see paragraph 73 and figure 4 Ref 404), the temperature sensor being located at a position remote from the one of the illumination driver and the sensor driver such that a change in temperature at the one of the illumination driver and the sensor driver is not instantaneously detected at the temperature sensor (see figure 4 note ref 404 is located remote from the analog front end electronics used to drive the sensor);
a compensation component configured to calculate a phase offset between the illumination system and the sensor system from at least the measured temperature and a model representing transient heat flow within the system (see paragraph 73-74 note the polynomial equation used to correct the phase based on the output by the temperature sensor)
and a time of flight calculation component configured to determine a distance to the point of the surface of interest from the demodulated electromagnetic radiation and the phase offset (see figure 4 Ref 158 to 161). 
Referring to claim 8, Hiromi shows to determine a distance to the point of the surface of interest from the demodulated electromagnetic radiation and the phase offset (see paragraph 75 note the                         
                            
                                
                                    (
                                    x
                                    -
                                    x
                                    0
                                    )
                                
                                
                                    2
                                
                            
                        
                     refers to temperature over time).
Referring to claim 9, Hiromi shows model representing the phase offset as an exponential function of a time since the beginning of a transition in temperature (see paragraph 75 note the                         
                            
                                
                                    (
                                    x
                                    -
                                    x
                                    0
                                    )
                                
                                
                                    2
                                
                            
                        
                     refers to time). 
Referring to claim 12, Hiromi shows a time of flight calculation component configured to determine a distance to the point of the surface of interest from the demodulated electromagnetic radiation and the phase offset (see figure 5 Ref 516 and 518).


Allowable Subject Matter
Claims 2-7, 10, and 11 are not rejected over prior art. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Reiner (20100123895) shows a similar range measurement device that operates on a time of flight or transit time principle (see paragraph 2 and 5).  Reiner also shows that small variations in temperature of the transmitter can result in inconsistent results and these inconsistencies must be accounted for (see paragraph 22 and 40).  Note that the temperature sensor is provided to not only monitor the temperature of the laser but also the laser driver (see paragraph 22).  
See also Stark (6987823), Stark shows a similar device that is considered prior art due to the solving a common problem, where the problem is the compensation of temperature on an optical driver.  Note that Stark specifically shows temperature compensation for multiple drivers simultaneously (see the specifics discussed in column 3 lines 30-column 4 line 5).  
However neither Reiner nor Stark discloses specifically or renders obvious the indirect nature of the driver temperature sensing as shown in the current application.  This alone would be rendered obvious because remote temperature sensing along with compensation is extremely well known however because a specific model of transient heat flow within the system (the system being the time of flight system not simply the illumination or receiving system).  Generating a phase compensation with respect to a temperature model generated by a remote sensor in this type of system is not taught or rendered obvious by the prior art, most of the prior art teaches direct measurement and direct phase compensation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645